Name: Commission Regulation (EC) NoÃ 803/2008 of 8Ã August 2008 amending for the 98th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  civil law;  free movement of capital;  criminal law;  European construction
 Date Published: nan

 9.8.2008 EN Official Journal of the European Union L 214/52 COMMISSION REGULATION (EC) No 803/2008 of 8 August 2008 amending for the 98th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23, 28 and 31 July 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 678/2008 (OJ L 189, 17.7.2008, p. 23). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Jemaah Islamiya (aka Jema'ah Islamiyah, Jemaah Islamiyah, Jemaah Islamiah, Jamaah Islamiyah, Jama'ah Islamiyah) under the heading Legal persons, groups and entities shall be replaced by: Jemaah Islamiya (alias (a) Jema'ah Islamiyah, (b) Jemaah Islamiyah, (c) Jemaah Islamiah, Jamaah Islamiyah, (d) Jama'ah Islamiyah). Other information: (a) The network in South-East Asia; (b) Founded by the late Abdullah Sungkar. (2) The entry Abd Allah Mohamed Ragab Abdel Rahman (alias (a) Abu Al-Khayr, (b) Ahmad Hasan, (c) Abu Jihad). Date of birth: 3.11.1957. Place of birth: Kafr Al-Shaykh. Nationality: Egyptian. Other information: May be living in Pakistan, Afghanistan or Iran under the heading Natural persons shall be replaced by: Abd Allah Mohamed Ragab Abdel Rahman (alias (a) Abu Al-Khayr, (b) Ahmad Hasan, (c) Abu Jihad). Date of birth: 3.11.1957. Place of birth: Kafr Al-Shaykh, Egypt. Nationality: Egyptian. Other information: May be living in Pakistan, Afghanistan or Iran. (3) The entry Zaki Ezat Zaki Ahmed (alias (a) Rif'at Salim, (b) Abu Usama). Date of birth: 21.4.1960. Place of birth: Sharqiyah. Nationality: Egyptian. Other information: May be living on the Pakistani-Afghan border under the heading Natural persons shall be replaced by: Zaki Ezat Zaki Ahmed (alias (a) Rif'at Salim, (b) Abu Usama). Date of birth: 21.4.1960. Place of birth: Sharqiyah, Egypt. Nationality: Egyptian. Other information: May be living on the Pakistani-Afghan border. (4) The entry Mustapha Nasri Ben Abdul Kader Ait El Hadi. Date of birth: 5.3.1962. Place of birth: Tunis. Nationality: (a) Algerian (b) German. Other information: (a) son of Abdelkader and Amina Aissaoui, (b) residing in Bonn, Germany, as of February 1999 under the heading Natural persons shall be replaced by: Mustapha Nasri Ben Abdul Kader Ait El Hadi. Date of birth: 5.3.1962. Place of birth: Tunis, Tunisia. Nationality: (a) Algerian (b) German. Other information: (a) son of Abdelkader and Amina Aissaoui; (b) Residing in Bonn, Germany, as of February 1999. (5) The entry Hamid Abdallah Ahmed Al-Ali (alias (a) Dr Hamed Abdullah Al-Ali, (b) Hamed Al-'Ali, (c) Hamed bin 'Abdallah Al-'Ali, (d) Hamid 'Abdallah Al-'Ali, (e) Hamid 'Abdallah Ahmad Al-'Ali, (f) Hamid bin Abdallah Ahmed Al-Ali, (g) Abu Salim). Date of birth: 20.1.1960. Nationality: Kuwaiti under the heading Natural persons shall be replaced by: Hamid Abdallah Ahmad Al-Ali (alias (a) Dr Hamed Abdullah Al-Ali, (b) Hamed Al-'Ali, (c) Hamed bin 'Abdallah Al-'Ali, (d) Hamid 'Abdallah Al-'Ali, (e) Hamid 'Abdallah Ahmad Al-'Ali, (f) Hamid bin Abdallah Ahmed Al-Ali, (g) Hamid Abdallah Ahmed Al-Ali, (h) Abu Salim). Date of birth: 20.1.1960. Place of birth: Kuwait. Nationality: Kuwaiti. Passport No: 1739010 (Kuwaiti passport issued on 26.5.2003 in Kuwait, expired on 25.5.2008.) (6) The entry Sulaiman Jassem Sulaiman Abo Ghaith (alias Abo Ghaith). Date of birth: 14 December 1965. Place of birth: Kuwait. Former nationality: Kuwaiti under the heading Natural persons shall be replaced by: Sulaiman Jassem Sulaiman Ali Abo Ghaith (alias Abo Ghaith). Date of birth: 14.12.1965. Place of birth: Kuwait. Passport No: 849594 (Kuwaiti passport issued on 27.11.1998 in Kuwait, expired on 24.6.2003). Remark: Kuwaiti citizenship withdrawn in 2002. (7) The entry Mubarak Mushakhas Sanad Al-Bathali (alias (a) Mubarak Mishkhis Sanad Al-Bathali, (b) Mubarak Mishkhis Sanad Al-Badhali, (c) Mubarak Al-Bathali, (d) Mubarak Mishkhas Sanad Al-Bathali, (e) Mubarak Mishkhas Sanad Al-Bazali, (f) Mobarak Meshkhas Sanad Al-Bthaly). Date of birth: 1.10.1961. Nationality: Kuwaiti. Passport No: 101856740 (Kuwaiti passport) under the heading Natural persons shall be replaced by: Mubarak Mushakhas Sanad Mubarak Al-Bathali (alias (a) Mubarak Mishkhis Sanad Al-Bathali, (b) Mubarak Mishkhis Sanad Al-Badhali, (c) Mubarak Al-Bathali, (d) Mubarak Mishkhas Sanad Al-Bathali, (e) Mubarak Mishkhas Sanad Al-Bazali, (f) Mobarak Meshkhas Sanad Al-Bthaly). Address: Al-Salibekhat area, Kuwait. Date of birth: 1.10.1961. Place of birth: Kuwait. Nationality: Kuwaiti. Passport No: 101856740 (Kuwaiti passport issued on 12.5.2005, expired on 11.5.2007). (8) The entry Muhsin Al-Fadhli (alias (a) Muhsin Fadhil 'Ayyid al Fadhli (b) Muhsin Fadil Ayid Ashur al Fadhli, (c) Abu Majid Samiyah, (d) Abu Samia). Address: Block Four, Street 13, House No 179 Kuwait City, Al-Riqqa area, Kuwait. Date of birth: 24.4.1981. Passport No: Kuwaiti passport No 106261543 under the heading Natural persons shall be replaced by: Muhsin Fadhil Ayed Ashour Al-Fadhli (alias (a) Muhsin Fadhil 'Ayyid al Fadhli (b) Muhsin Fadil Ayid Ashur al Fadhli, (c) Abu Majid Samiyah, (d) Abu Samia). Address: Block Four, Street 13, House No 179, Al-Riqqa area, Kuwait City, Kuwait. Date of birth: 24.4.1981. Place of birth: Kuwait. Nationality: Kuwaiti. Passport No: (a) 106261543 (Kuwaiti passport), (b) 1420529 (Kuwaiti passport issued in Kuwait, expired on 31.3.2006). Other information: Wanted by the Kuwaiti Security Authorities; Fugitive as of July 2008. (9) The entry Mohammed Ahmed Shawki Al Islambolly (alias (a) Abu Khalid, (b) Abu Ja'far). Date of birth: 21.1.1952. Place of birth: El-Minya. Nationality: Egyptian. Other information: May be living in Pakistan, Afghanistan or Iran under the heading Natural persons shall be replaced by: Mohammed Ahmed Shawki Al Islambolly (alias (a) Abu Khalid, (b) Abu Ja'far). Date of birth: 21.1.1952. Place of birth: El-Minya, Egypt. Nationality: Egyptian. Other information: May be living in Pakistan, Afghanistan or Iran. (10) The entry Jaber Abdallah Jaber Al-Jalahmah (alias (a) Jaber Al-Jalamah, (b) Abu Muhammad Al-Jalahmah, (c) Jabir Abdallah Jabir Ahmad Jalahmah, (d) Jabir 'Abdallah Jabir Ahmad Al-Jalamah, (e) Jabir Al-Jalhami, (f) Abdul-Ghani, (g) Abu Muhammad). Date of birth: 24.9.1959. Nationality: Kuwaiti. Passport No: 101423404 under the heading Natural persons shall be replaced by: Jaber Abdallah Jaber Ahmad Al-Jalahmah (alias (a) Jaber Al-Jalamah, (b) Abu Muhammad Al-Jalahmah, (c) Jabir Abdallah Jabir Ahmad Jalahmah, (d) Jabir 'Abdallah Jabir Ahmad Al-Jalamah, (e) Jabir Al-Jalhami, (f) Abdul-Ghani, (g) Abu Muhammad). Date of birth: 24.9.1959. Place of birth: Al-Khitan area, Kuwait. Nationality: Kuwaiti. Passport No: (a) 101423404, (b) 2541451 (Kuwaiti passport which expires on 16.2.2017). (11) The entry Al-Azhar Ben Ammar Ben Abdallah Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 1.11.1971. Place of birth: Ben Aoun, Tunisia. Nationality: Tunisian. Passport No: Z417830 (Tunisian passport issued on 4.10.2004 which expires on 3.10.2009). Other information: (a) Italian fiscal code: TLLLHR69C26Z352G. (b) Convicted in France on 14.10.2002. Extradited to Italy on 6.9.2006. Currently detained in Italy under the heading Natural persons shall be replaced by: Al-Azhar Ben Mohammed Ben El-Abed Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 26.3.1969. Place of birth: Feriana, Tunisia. Nationality: Tunisian. Passport No: M351140 (Tunisian passport expired on 16.6.2005). Other information: (a) Italian fiscal code: TLLLHR69C26Z352G; (b) Convicted in France on 14.10.2002; (c) Extradited to Italy on 6.9.2006; Detained in Italy until July 2007; (d) Sentenced in absentia in Tunisia to twenty years of imprisonment. (12) The entry Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani, (b) He is an active Taliban leader, (c) Believed to be in the Afghanistan/Pakistan border area, (d) Reportedly deceased in June 2007 under the heading Natural persons shall be replaced by: Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: Approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani, (b) He is an active Taliban leader, (c) Believed to be in the Afghanistan/Pakistan border area, (d) Although reported deceased in June 2007, still alive as of May 2008. (13) The entry Armand Albert Friedrich Huber (alias Huber, Ahmed). Address: Rossimattstrasse 33, 3074 Muri b. Bern, Switzerland. Date of birth: 1927. Nationality: Swiss. Other information: no Swiss passport has been issued under this name under the heading Natural persons shall be replaced by: Armand Albert Friedrich Huber (alias Huber, Ahmed). Address: Rossimattstrasse 33, 3074 Muri b. Bern, Switzerland. Date of birth: 1927. Nationality: Swiss. Other information: (a) No Swiss passport has been issued under this name; (b) Deceased in May 2008. (14) The entry Abdulhai Salek. Title: Maulavi. Function: Governor of Urouzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan under the heading Natural persons shall be replaced by: Abdulhai Salek. Title: Maulavi. Function: Governor of Uruzgan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. (15) The entry Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Ibrahim Abubaker Tantouche, (f) Ibrahim Abubaker Tantoush, (g) Abd al-Muhsi, (h) Abd al-Rahman, (i) Al-Libi). Address: Ganzour Sayad Mehala Al Far district. Date of birth: 1966. Place of birth: al Aziziyya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Affiliated with Afghan Support Committee (ASC) and Revival of Islamic Heritage Society (RIHS). (b) Civil status: divorced (Algerian ex-wife Manuba Bukifa) under the heading Natural persons shall be replaced by: Ibrahim Ali Abu Bakr Tantoush (alias (a) Abd al-Muhsin, (b) Ibrahim Ali Muhammad Abu Bakr, (c) Abdul Rahman, (d) Abu Anas, (e) Ibrahim Abubaker Tantouche, (f) Ibrahim Abubaker Tantoush, (g) Abd al-Muhsi, (h) Abd al-Rahman, (i) Al-Libi). Address: Ganzour Sayad Mehala Al Far district. Date of birth: 1966. Place of birth: al Aziziyya, Libya. Nationality: Libyan. Passport No: 203037 (Libyan passport issued in Tripoli). Other information: (a) Affiliated with Afghan Support Committee (ASC) and Revival of Islamic Heritage Society (RIHS). (b) Civil status: divorced (Algerian ex-wife Manuba Bukifa). (16) The entry Mahdhat Mursi Al-Sayyid Umar (alias (a) Abu Hasan, (b) Abu Khabab, (c) Abu Rabbab). Date of birth: 19.10.1953. Place of birth: Alexandria. Nationality: Egyptian. Other information: May be living on the Pakistani-Afghan border under the heading Natural persons shall be replaced by: Mahdhat Mursi Al-Sayyid Umar (alias (a) Abu Hasan, (b) Abu Khabab, (c) Abu Rabbab). Date of birth: 19.10.1953. Place of birth: Alexandria, Egypt. Nationality: Egyptian. Other information: May be living on the Pakistani-Afghan border.